DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 1/28/2019, including the preliminary amendment filed on 4/10/2019. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 1/28/2020 is being considered.

Drawings
The drawings are objected to because of the following informalities:
the shading in Figures 3A, 3B, 7E, 9H and 23K renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1);
Fig. 2B (drawing page 1) appears to be listed twice. Does applicant intend for the second 2B to be 2D?
Figs. 2A-2F, 6A-6D, 7C, 7E, 7H, 9A, 9B, 9E, 9H-10A, 10C, 11A-11B, 14C, 15A-15F, 15i, 16A-16D, 17-18B, 19A, 22D, 23J-23K, 24A-24B, 24D, 25B, 26A-26B, 27A, 28A-28B, 30A-30B, 31A right, 31B bottom, 32A-32B, 33A-33C, 34A-34C, 35A-35C each .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” (claim 1) and “flexural locking mechanism” (claim 13).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 6, 8, 11, 16-18 and 19 is objected to because of the following informalities:
	Claim 6, “the linear member's length, width or depth” is objected to because the linear member is an inanimate object that is incapable of ownership. Applicant is requested to avoid writing claim elements in possessive form. This objection can be overcome by reciting, “a length, a width or a depth of the linear member”. See also claim 8 (the sinusoidal member’s wavelength), claim 11 (the sinusoidal member's length), claim 18 (the flexure's internal forces; the flexure’s center of mass/centroid axis), claim 19 (the flexure’s internal forces; the flexure’s center of mass/centroid).
	Claim 16, “the at least two sinusoidal member” is objected to because the s”. See also claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the strength” is indefinite because the limitation lacks antecedent basis in the claim.
Claim 1, “said sinusoidal members” (two recitations) and “the sinusoidal member” (one recitation) is indefinite because the limitation lacks antecedent basis in the claim. This rejection can be overcome by reciting, “said at least two sinusoidal members” and “the at least two sinusoidal members”, respectively. See also claims 4, 8 and 11-17.
	Claim 2, “high performance composite” is indefinite because “high performance” is a relative term. The term “high performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim 5, “the linear member” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the previously recited discrete, straight, relaxed linear member, or a different/additional linear member?
Claim 6, “the geometry” is indefinite because the limitation lacks antecedent basis. Although, the claims previously recite (claim 5), “prismatic or non-prismatic geometry”, the claim does not previously recite a geometry. Does applicant intend for the limitation to refer to the prismatic or non-prismatic geometry recited in claim 5?
Claim 6, “the material properties” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 6, “the material properties” is indefinite because it is unclear what material properties is referring to in the claim. Nowhere does applicant’s disclosure define material properties. Does applicant intend for material properties to refer to inherent physical, chemical or mechanical properties of the materials used to form the flexure, particular material properties of the configuration of the flexure itself, or something else? For examination purposes, the limitation was treated under the plain meaning to mean inherent physical, chemical or mechanical properties of the materials used to form the flexure.


Claim 8, the claim recites “the support member” (singular) and “the support members” (plural), and thus is indefinite because the terms appear to confuse the quantity of support members recited. Further, “the support members” (plural) appears to lack antecedent basis because claim 1 previously requires one support member (singular). Is “the support members” referring to more than one of the previously recited support members?
Claim 8, “the sinusoidal member's wavelength” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 9, “the support member under compressing force” is indefinite because the limitation lacks antecedent basis in the claims. Note that the claims previously require a support member under compressive force, but not a support member under compressing force. Does applicant intend for the limitation to refer to the support member under compressive force as previously recited?
Claim 13, “being reversibly assembled or reversibly assemblable into said flexure” is indefinite because it is unclear what the claim requires. Does applicant intend to require the flexure to be assembled or assemblable in a forward manner in addition to being assembled or assemblable in a backward/reverse manner?
	Claim 15, “the same” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend to require certain wavelengths and phases to be identical? See also claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
JP H08509899 (‘JP ‘899’).
Claim(s) 1-2, 4-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen (US 3913109).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
CN 209285856 U (‘CN ‘856’).
Claim 1, JP ‘899 provides a flexure comprising at least two sinusoidal members (each labeled 104; Fig. 3) formed of an elastic material (“elastic”; see attached translation) that allows for reversible deformation without compromising the strength of said sinusoidal members (see 112b rejection above, note that the flexure is capable of reversible deformation and thus meets the claim requirement of allowing for reversible deformation as claimed, based on the properties of the disclosed materials; 
Claim 2, JP ‘899 further provides wherein the elastic material is a high performance composite (materials that forms the elastic material listed in specification was treated as a high performance composite; see 112b above; such as “metal-like composite”; see attached translation).
	Claim 1, Owen provides a flexure comprising at least two sinusoidal members (each labeled 16; Fig. 2) formed of an elastic material that allows for reversible deformation without compromising the strength of said sinusoidal members (col. 2, lines 45-55; see 112b rejection above, note that the flexure is capable of reversible deformation and thus meets the claim, based on the properties of the disclosed materials), each of said sinusoidal members supported by a support member 14 at an anti-node (Fig. 2) and connected longitudinally to another of the sinusoidal members at an adjacent anti-node (Fig. 2) by a locking mechanism (locking mechanism shown in Fig. 2 at intersection of 14 and 16 and described in specification as 14 being attached at points of intersection; col. 2, lines 30-35; thus under the broadest reasonable interpretation, the claimed attachment meets the limitation of the locking mechanism as exceedingly broadly claimed; Fig. 2).
	Claim 2, Owen further provides wherein the elastic material is a high performance composite (see 112b rejection above; copper composite or plastic 
Claim 4, Owen further provides wherein each of said sinusoidal members is formed from a discrete, straight, relaxed linear member that is pre-stressed into a sinusoidal form (col. 2, lines 45-55; the flexure is bent into position prior to installation and thus meets the requirement of being pre-stressed as claimed; note that “pre-stressed” as claimed is a process of forming the product, and that patentability of the product does not hinge on the process of forming the product itself; MPEP 2113).
Claim 5, Owen further provides wherein the linear member has prismatic or non-prismatic geometry (note that by definition, the linear member must have either prismatic geometry or non-prismatic geometry, but that the linear member nonetheless has non-prismatic geometry; Fig. 2).  
Claim 6, Owen further provides wherein the geometry of the linear member or the material properties vary along the linear member's length, width or depth (see 112b rejection above; under the broadest reasonable interpretation of “material properties”, the cited metal alloy or plastic materials of Owen inherently vary along a length of the linear member, at least at a molecular level, thus Owen meets the limitation as exceedingly broadly claimed.  
Claim 7, Owen further provides wherein the support member is under compressive force or the support member is under tensile force (support member 14 is pulled outward at each end thereof to support the at least two sinusoidal members 16 under tensile force; Fig. 2).
Claim 9, Owen further provides wherein the support member under compressing force is a ring, n-gon, linear strut or inflatable member (note that the claims do not 
Claim 10, Owen further provides wherein the support member under tensile force is an axial member under tension (14 is an axial member under the broadest reasonable interpretation as exceedingly broadly claimed and is under tension; Fig. 2).  
Claim 11, Owen further provides wherein each of the sinusoidal members are fixed to the axial member at ends of the sinusoidal members such that the tensile force is evenly distributed along the sinusoidal member's length (the axial members 14 are regularly distributed along the length of the sinusoidal members, including at the ends of the sinusoidal members, which allow for even distribution of tensile force along the length of the sinusoidal member; Fig. 2).
Claim 12, Owen further provides wherein the axial member is periodically attached to the sinusoidal member at the anti-nodes (14 is attached to 16 periodically along the length of 16 at the anti-nodes; Fig. 2).
Claim 1, CN ‘856 provides a flexure comprising at least two sinusoidal members (each labeled 100; Figs. 1 and 10) formed of an elastic material (“hyperelastic” material; see attached translation) that allows for reversible deformation without compromising the strength of said sinusoidal members (see 112b rejection above, note that the flexure is capable of reversible deformation and thus meets the claim requirement of allowing for reversible deformation as claimed, based on the properties of the disclosed materials; “easy to bend after expanding, good compliance, the whole bracket has good condensability, transmitting flexibility and extending uniformly; see attached translation), 
Claim 2, CN ‘856 further provides wherein the elastic material is a high performance composite (materials that forms the elastic material listed in specification was treated as a high performance composite; see 112b above; see attached translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP H08509899 (‘JP ‘899’).
Claim 4, JP ‘899 further provides wherein each of said sinusoidal members is formed from a discrete, straight, relaxed linear member that is pre-stressed into a sinusoidal form (the flexure is bent into position prior to installation and thus meets the requirement of being pre-stressed as claimed; note that “pre-stressed” as claimed is a process of forming the product, and that patentability of the product does not hinge on the process of forming the product itself; MPEP 2113; “wire stock”; see attached translation Figs. 1A-1E). In the event that applicant disagrees that the flexure of JP ‘899 is pre-stressed, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of said sinusoidal members from a discrete, straight, relaxed linear member that is pre-stressed into a sinusoidal form, with the reasonable expectation of being able to customize the wavelength, or size of the flexure to fit an intended installation area, since such a modification would have involved a mere change in sequence. A change in sequence is generally recognized as being within the level of ordinary skill in the art. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim 5, JP ‘899 further teaches wherein the linear member has prismatic or non-prismatic geometry (note that by definition, the linear member must have either prismatic geometry or non-prismatic geometry, but that the linear member nonetheless has non-prismatic geometry; Fig. 3).
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim(s) 4-5 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 209285856 U (‘CN ‘856’).
Claim 4, CN ‘856 further provides wherein each of said sinusoidal members is formed from a discrete, straight, relaxed linear member that is pre-stressed into a sinusoidal form (the flexure is bent into position prior to installation and thus meets the requirement of being pre-stressed as claimed; note that “pre-stressed” as claimed is a In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim 5, CN ‘856 further teaches wherein the linear member has prismatic or non-prismatic geometry (note that by definition, the linear member must have either prismatic geometry or non-prismatic geometry, but that the linear member nonetheless has non-prismatic geometry; Fig. 10).
Claim 14, CN ‘856 further provides wherein each of said sinusoidal members is formed from a discrete, straight, relaxed linear member that is pre-stressed into a sinusoidal form (the flexure is bent into position prior to installation and thus meets the requirement of being pre-stressed as claimed; note that “pre-stressed” as claimed is a process of forming the product, and that patentability of the product does not hinge on the process of forming the product itself; MPEP 2113; Figs. 1 and 10). In the event that applicant disagrees that the flexure of CN ‘856 is pre-stressed, the examiner takes the In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 3913109) in view of Williams (US 20130302172).
Claim 3, Owen teaches all the limitations of claim 1 as above, but is silent as to the high performance composite is a carbon fiber reinforced polymer or a nano-composite material. However, Williams teaches a flexure comprising a high performance composite comprising a carbon fiber reinforced polymer or a nano-composite material (Williams [0056]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using carbon fiber reinforced polymer material for the high performance composite material, with the reasonable expectation of using readily available, known materials to form the flexure, with no respective change in function.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H08509899 (‘JP ‘899’).
.
Claims 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H08509899 (‘JP ‘899’) in view of CN 1640505 A (‘CN ‘505’).
Claim 13, JP ‘899 teaches a flexure comprising at least two sinusoidal members (Figs. 3 and 29) formed of an elastic material (“elastic” material; see attached translation) that allows for substantial reversible deformation without dissipation of energy (the flexure is expanded and contracted to fit in various sizes of openings; “deformable”; see attached translation), each of said sinusoidal members supported by a support member (each of the at least two sinusoidal members are supported by 376, including being supported at an anti-node of 104; see Fig. 29) at an anti-node (Figs. 3 and 29) and connected - 70 -longitudinally to another of the sinusoidal members at an adjacent anti-node by a flexural locking mechanism (124; Fig. 3).

However, CN ‘505 teaches a flexure comprising at least two sinusoidal members formed of a hyperelastic material (“hyperelastic”; see attached translation). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the at least two sinusoidal members from a hyperelastic material, with the reasonable expectation of withstanding further deformation, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Further, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexure being reversibly assembled or reversibly assemblable In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Claim 15, JP ‘899 further teaches wherein the at least two sinusoidal members have the same wavelength and phase (Figs. 1A-1D and 3).
Claim 16, JP ‘899 further teaches wherein the at least two sinusoidal member have the same amplitude (Figs. 1A-1D and 3).
Claim 17, JP ‘899 further teaches wherein the at least two sinusoidal member have different wavelengths, amplitudes or phases (the sinusoidal members can have the same or different phases, “in phase” or “out of phase”; see attached translation).
Claims 18-19, JP ‘899 and CN ‘505 teach all the limitations of claim 13 as above. JP ‘889 is silent as to the flexure's internal forces being evenly distributed and corresponding to the flexure's center of mass/centroid axis such that the flexure is an un-deflected structure, or the flexure's internal forces being unevenly distributed and fall outside the flexure's center of mass/centroid axis such the flexure is deflected. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexure such that the flexure's internal forces are evenly distributed and correspond to the flexure's center of mass/centroid axis such that the flexure is an un-deflected structure, or the flexure's internal forces are unevenly In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 20, as modified above, the combination of JP ‘899 and CN ‘505 teaches all the limitations of claim 13 as above, and further teaches a planar, radial or polygonal flexural assembly formed from two or more flexures of claim 13 connected at anti-nodes (connected at anti-nodes via 390; Fig. 31).
Claims 8, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 209285856 U (‘CN ‘856’).
Claim 8, CN ‘856 further teaches the support members (301 and/or 302, which includes multiple support members 301 and/or 302; Fig. 10) being spaced apart at a spatial frequency that corresponds to the sinusoidal member's wavelength (the spacing apart of the support members can mean the spacing between members 301, or between members 302, or between members 301 and 302, as exceedingly broadly claimed; note that such spacings “correspond to” the wavelength of the sinusoidal members, as exceedingly broadly claimed; Fig. 10). CN ‘856 is unclear as to whether the support member is under compressive force. However, CN ‘856 teaches that the support member (301 and/or 302, which includes multiple support members 301 and/or 
Claim 13, CN ‘856 provides a flexure comprising at least two sinusoidal members (each labeled 100; Figs. 1 and 10) formed of an hyperelastic material (“hyperelastic” material; see attached translation) that allows for substantial reversible deformation without dissipation of energy (the flexure is expanded and contracted to fit in various sizes of openings; see attached translation), each of said sinusoidal members supported by a support member (301 and/or 302; Fig. 10) at an anti-node (Fig. 10) and connected - 70 -longitudinally to another of the sinusoidal members at an adjacent anti-node by a flexural locking mechanism (210 or 220; Fig. 10).
CN ‘856 is unclear as to whether the flexure is reversibly assembled or reversibly assemblable into said flexure (see 112b rejection above).
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexure being reversibly assembled or reversibly assemblable into said flexure, with the reasonable expectation of being able to take apart and put back together portions of the flexure, since it has been held that a mere reversal of parts of an invention involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering 
Claim 15, CN ‘856 further teaches wherein the at least two sinusoidal members have the same wavelength and phase (alternating ones of the at least two sinusoidal members have identical wavelengths and phases; see Fig. 9).
Claim 16, CN ‘856 further teaches wherein the at least two sinusoidal member have the same amplitude (the alternating ones of the at least two sinusoidal members have identical amplitudes; see Fig. 9).
Claim 17, CN ‘856 further teaches wherein the at least two sinusoidal member have different wavelengths, amplitudes or phases (adjacent ones of the at least two sinusoidal members have different amplitudes; see Fig. 9).
	Claims 18-19, CN ‘856 teaches all the limitations of claim 13, but is silent as to the flexure's internal forces being evenly distributed and corresponding to the flexure's center of mass/centroid axis such that the flexure is an un-deflected structure, or the flexure's internal forces being unevenly distributed and fall outside the flexure's center of mass/centroid axis such the flexure is deflected. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexure such that the flexure's internal forces are evenly distributed and correspond to the flexure's center of mass/centroid axis such that the flexure is an un-deflected structure, or the flexure's internal forces are unevenly distributed and fall outside the flexure's center of mass/centroid axis such the flexure is deflected, with the reasonable expectation of configuring the flexure in various positions, orientations and arrangement when In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 20, CN ‘856 teaches a planar, radial or polygonal flexural assembly formed from the flexure of claim 13 (radial; see rejection of claim 13 as above). CN ‘856 is silent as to the flexural assembly being formed from two or more of the flexures connected at anti-nodes. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the planar, radial or polygonal flexural assembly from two or more flexures of claim 13 connected at anti-nodes, with the reasonable expectation of making the flexure longer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635